Citation Nr: 0204826	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  97-29 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) for a 
postoperative cardiovascular disability, to include aortic 
aneurysm residuals.  


REPRESENTATION

Appellant represented by:	Richard Paul Cohen, attorney 
at law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel

INTRODUCTION

The veteran had active service from March 1971 to March 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Huntington, West Virginia, Regional Office (RO) which denied 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
myocardial infarction.  

This case has previously been before the Board.  In December 
1999, the Board denied the veteran's claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001) for a postoperative cardiovascular 
disability, to include aortic aneurysm residuals.  

In March 2001, the parties filed a joint motion for remand 
pertaining to the veteran's claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001) for a postoperative cardiovascular 
disability, to include aortic aneurysm residuals, citing 
VAOPGCPREC 5-2001 (February 5, 2001).  In July 2001, the 
Court vacated the Board's December 1999 decision.  

The case has been returned to the Board for further appellate 
review consistent with the Order.  

In reviewing the record, the Board observes that the 
veteran's claims were certified for appellate review and 
transferred to the Board in December 1997.  In April 1999, 
the Board obtained a VHA opinion.  In June 1999, the veteran 
was provided with a copy of the opinion and afforded the 
opportunity to submit additional evidence.  Additional 
evidence was received in August 1999 and March 2002.  In the 
interim, the Secretary of VA promulgated regulations 
eliminating the concept of either the need for waiver or the 
right to waiver.  67 Fed. Reg. 3,099 (January 23, 2002) (to 
be codified as amended at 38 C. F. R. § 20.19.9).  The Board 
acknowledges the provisions of Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, the Secretary determined that the 
regulation governs all pending appeals.  Therefore, although 
the Board has considered the veteran's potential intent, such 
intent is no longer controlling and the Board will proceed on 
the merits.  The Board is aware of the provisions of Bernard 
v. Brown, 4 Vet. App. 384 (1993).  However, the Secretary has 
made a determination regarding the impact on the entire VA 
system of unnecessarily remanding cases to the AOJ, thereby 
delaying an appellate decision in each individual case by 
years.  The veteran retains the right to appeal the Board's 
decision.  This veteran is not prejudiced by our review of 
the evidence in the first instance because he is aware of the 
evidence he has submitted.  That is, our consideration of the 
evidence comes as no surprise to him.  Ultimately, he desired 
to have the evidence considered and it has been so considered 
by VA as an institution.  

The veteran was afforded a hearing before a hearing officer 
at the RO in July 1997.  In August 1998, he was afforded a 
travel board hearing before the undersigned member of the 
Board.  The Board notes that additional evidence was 
submitted at the Board hearing.  A transcript of each of the 
hearings has been associated with the claims folder.  

In his March 1996 application for compensation or pension, 
the veteran indicated that he was seeking entitlement to 
service connection for a sleeping disorder.  This issue is 
referred to the RO for the appropriate action.  The Board 
notes that a rating decision on the issue of entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
was issued in December 1996.  The veteran did not file a 
notice of disagreement as to the issue of PTSD.  38 C.F.R. 
§ § 20.201, 20.302 (2001).  In addition, at the hearing, the 
veteran raised the issue of a total rating based on 
individual unemployability.  Transcript at 26 (August 1998).  
This issue is referred to the RO for the appropriate action.  

During the pendency of this appeal, in June 1997, the veteran 
revoked the power of attorney given to the Disabled American 
Veterans, by executing a retainer agreement with attorney 
Richard Paul Cohen.  


FINDINGS OF FACT

1.  The veteran was treated at a VA Medical Center (VAMC) 
from February 1987 to October 1993 for complaints of back and 
leg pain.  A cardiovascular disability was not diagnosed 
during that time. 

2.  The veteran received deficient and inadequate treatment 
at a VA facility.  

3.  The competent evidence does not show additional 
disability as a result of treatment at a VAMC from February 
1987 to October 1993.  


CONCLUSION OF LAW

The veteran is not entitled to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for treatment at a 
VAMC from 1985 to 1993.  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA Agent Orange Veteran payment program records show that the 
veteran was determined to have been totally disabled in 
January 1984.  

On examination in February 1984, his back extremities, skin 
and chest were normal.  Neurological examination was normal.  
There was a normal sinus rhythm on cardiovascular 
examination.  No murmurs were noted.  X-ray examinations of 
the lumbosacral spine and chest in June 1985 were normal. 

The veteran's original application for compensation or 
pension was received in April 1986.  He claimed service 
connection for a back disorder.  

At a personal hearing before hearing officer at the RO in 
June 1986, the veteran testified that during service his 
calves began to hurt.  Transcript at 1 (June 1986).  He 
indicated that later on, he began having difficulty with his 
back.  Id at 1-2.  He stated that he was evaluated at the 
Clarksburg VA medical center in about 1985.  Id. at 1-5.  He 
described his back symptoms to include intermittent left-
sided swelling and pain.  Id. at 2.  

On VA examination in August 1986 the veteran complained of 
ongoing back pain for the previous several years and 
nocturnal leg aching.  The report of examination notes his 
report of an onset of pain approximately 14 years earlier, 
during service.  He denied any specific trauma.  He described 
the pain as lasting for 2-3 hours, usually with some stinging 
sensation and a break out in the same region, occasionally 
preceded by a bowel movement.  No loss of bladder or bowel 
control was noted.  Massage was noted to provide relief.  He 
denied any numbness.  Exacerbation of the pain occurred with 
walking uphill, but not with stooping or bending.  He denied 
any symptoms in the upper extremities.  Blood pressure was 
120/80.  The impression was low back pain without 
neurological deficit.  The examination was noted to be 
normal.  

VA clinical records, dated from January 1987 to March 1987, 
show that the veteran complained of having back pain 
intermittently for five years, with swelling, in his right 
lower back, at times, and leg right hip pain.  In a January 
1987 treatment record, the examiner made the notation, 
"Hypertension?"  Blood pressure was noted to be 138/96.  
The assessment was chronic low back pain.  In November 1987, 
the veteran complained of walking up hills, standing for a 
length of time and walking fast/  he had experienced cramps 
in this legs and calves.

In correspondence received in December 1987, the veteran 
asserted that VA medical centers had failed to properly 
diagnose and treat him.  He specifically stated that he had 
not been given the proper testing, to include computed 
tomography (CT), blood tests, joint fluid tests, and 
arthroscopy.  

In December 1987, the veteran's private physician, S. Z., 
M.D. noted the veteran's history of a crampy-type of pain in 
his calf, back of the knee and thigh.  He reported that 
physical examination revealed that he was a healthy male who 
was able to get dressed and undressed without any difficulty.  
He stated that he was able to walk on tiptoes as well as 
heels.  The veteran was able to squat without any difficulty.  
He was able to lean forward and touch his toes.  He had 15 to 
20 degrees of extension and 15 to 20 degrees of lateral 
flexion.  The report of examination notes that he had normal 
sensation of both lower extremities, normal motor power of 
both feet, ankles, knees, and hips.  Both knee and ankle 
reflexes were brisk.  Straight leg raising was up to 90 
degrees.  Dr. S. Z. stated that he appeared to have 
satisfactory circulation of both of his lower extremities.  
Both feet were noted to be warm.  

The report of examination notes that x-ray examination of the 
lumbosacral spine was noted to reveal normal soft tissue 
shadow.  Height of the vertebral bodies and disc spaces were 
well preserved.  Spina bifida of S-1 was noted.  There was no 
evidence of any spondylolysis or spondylolisthesis.  Dr. S. 
Z. stated that the veteran appeared to have satisfactory 
circulation of his legs but complained of some claudication 
pain.  He recommended a vascular surgeon to evaluate whether 
the veteran had any vascular insufficiency of the lower 
extremities.  The impression was history of low back pain, 
etiology undetermined.  A CT scan of the back and myelogram, 
if indicated, were recommended.

X-ray examination of the lumbar spine in June 1988 was 
negative.  The impression on CT scan of the lumbosacral spine 
in June 1989 was negative.  

At a hearing before a member of the Board in December 1988, 
the veteran testified that his private chiropractor advised 
him that one of his legs was shorter than the other, which 
caused his back difficulties.  Transcript at 4 (December 
1988).  He stated that he had been receiving antiarthritic 
injections for his back and had been placed on medication for 
his legs by the VA Medical Center in Beckley.  Id at 5.  The 
veteran testified that a CT scan showed that the nerves on 
his right side were smaller than the nerves on his left side.  
Id at 9.  He indicated that a private physician advised him 
that he needed to be evaluated by a capillary surgeon for his 
legs, probably due to circulatory problems.  Id at 10.  

VA treatment records, dated from January 1987 to August 1992, 
show that he complained of arthritis in his back, hips, and 
legs.  October 1989 treatment records indicate that he 
complained of numbness for three months.  A report of x-ray 
examination of the lumbosacral spine in October 1989 notes 
the veteran complaints of chronic low back pain and numbness 
of the left foot.  The impressions were minimal degenerative 
change of the lumbar spine manifested by minimal spur 
formation at L1 and L4, and very little degenerative change o 
the sacroiliac joints.  A January 1990 record of treatment 
notes that the pain his legs had improved with medication.  A 
May 1991 treatment record shows that he complained that his 
arthritis was getting worse.  The record notes that he 
reported arm and shoulder pain.  

VA outpatient treatment records, dated from August1992 to 
November 1992, reflect complaints of low back pain and pain 
below the knees.  An August 1992 record shows that the 
veteran related that both of his legs tingled all of the 
time, from his knees to his ankles.  The assessment was 
osteoarthritis.  

VA outpatient treatment records, dated from September 1992 to 
October 1993, show complaints of low back pain and pain in 
both legs.  A September 1992 treatment record reflects he was 
able to walk on tip toes and heels, that he was able to bend 
to grab his ankle, and that his knees and ankle joints 
presented symmetrically.  Straight leg raising was to 90 
degrees, bilaterally.  The initial impression was rule out 
herniated disc/radiculopathy.  His vital signs were noted to 
have remained stable.  A CT scan of the lower lumbar spine 
was normal.  October 1993 records note that very little in 
the way of objective findings.  His blood pressure was 
144/98.  

Private treatment records from F. H. A., dated from October 
1993 to November 1993, show complaints of pain in the back, 
hips, and legs.  Blood pressure was noted to be 136/94.  The 
assessment was atypical pains in back, hips, and legs, noted 
to be almost like claudication in the legs.  A November 1993 
record of treatment notes cholesterol was 346.6; HDLs (high-
density lipoprotein) were 15; triglycerides were 895.9; and 
LDLs (low-density lipoprotein) were 152.5.  The physician 
felt that the veteran had intermittent claudication.  

In a letter dated in November 1993 from F. H. A., the 
physician reported that the veteran presented to him in 
October 1993 with complaints of pain in his back, hips, and 
legs.  The pain in his hips and legs was noted to go down to 
the calves, bilaterally, and occurred with walking.  The 
letter indicates that he smoked one pack of cigarettes per 
day.  The letter notes that the veteran reported that the 
pain had been ongoing for about 12 years.  He stated that 
neurologically, the veteran appeared to intact.  He opined 
that it was probably mechanical back pain.  

On examination he wad 2+ femoral and pedis pulses and there 
were no abdominal bruits, and a fasting specimen showed his 
cholesterol was 346, triglycerides were 896, LDLs were 153 
and HDLs were 15.  The examiner opined that the veteran's 
symptoms could very well be consistent with claudication.  
The letter notes that he was placed on Niacin for 
hypercholesterolemia and hypertriglyceridemia.

Private treatment records from G. V. M. C., dated from 
November 1993 to May 1994, show complaints of pain in the 
back and legs.  A November 1993 record notes that it appeared 
that he was claudicating his legs and thighs.  The examiner 
reported that there was no history of impotence, no family 
history of peripheral vascular disease, no cardiac history, 
and no symptoms to suggest a stroke.  The record notes that 
he had quit smoking for 13 years, but had resumed smoking 
approximately one year earlier.  He was noted to have had 
frostbite of the feet a number of years back, which resolved 
without difficulty.  Physical examination revealed no carotid 
bruits. His heart and lung were clear.  His abdomen was 
without organomegaly or masses.  No bruits were heard.  The 
peripheral pulses were palpable, but noted to seem weak.  A 
January 1994 treatment record shows a diagnosis of peripheral 
vascular disease.  Aortogram in February 1994 revealed 
abdominal aortic aneurysm, as well as high-grade stenoses 
involving the iliac systems.  The records note that his 
circumflex was completely occluded and that an attempt to 
open the occluded vessel had failed.  

A December 1993 report of x-ray examination of the lumbar 
spine revealed no evidence of any acute traumatic bony or 
joint pathology.  The pedicles, intervertebral disc space, 
spinous processes and transverse processes all appeared to be 
intact.  Early degenerative changes were noted at the level 
of L3-L4, with minimal anterior lipping.  Calcification of 
the abdominal aorta and its bifurcation was noted.   

A private report from the veteran's private physician, S. H., 
M.D. dated in February 1994, reflects that the veteran 
underwent diagnostic testing.  The conclusion was that there 
was abnormal thallium showing inferior and apical myocardial 
infarction with peri-infarction ischemia and some evidence of 
redistribution along the inferior wall.  Dr. S. H. 
recommended clinical correlation, but stated that the veteran 
appeared to have had previous myocardial infarctions.  The 
report notes that false positive tests could occur with 
hypertensive disease, but that it appeared that the veteran 
probably had had vascular disease and previous myocardial 
infarctions.  

The veteran underwent abdominal and peripheral angiogram in 
February 1994.  The impressions were focal aneurysm, mid 
abdominal aorta with narrowing more distally, bilateral 
common iliac artery stenosis, right greater than left, and 
femoral artery stenosis.  

By letter dated in February 1994, the veteran's private 
physician, M F., M.D., reported that the veteran had 
undergone catheritization for the purpose of preoperative 
clearance for an AAA (abdominal aortic aneurysmectomy 
(aneurysm)) repair.  He stated that the veteran had been 
asymptomatic in terms of his cardiac symptoms, but very 
symptomatic in terms of his peripheral vascular disease.  Dr. 
M. F. stated that his catheritization revealed a normal EF 
(ejection fraction) of 60 percent with normal wall motion.  
His left main and "LAD" were normal.  His "RCA" was 
normal.  He reported that he had a totally occluded left 
circumflex between the first and second obtuse marginal 
branches.  Dr. M. F. indicated that there were three obtuse 
marginal branches that were jeopardized by the total 
occlusion, which was noted to be a fair amount of myocardium.  
He stated that on the other hand, both the LAD and distal 
right supplied left collateral flow.  

Dr. M. F. stated that balloon angioplasty was attempted to 
reopen the circumflex, but that the total occlusion could not 
be crossed, and therefore, must have been more than three 
months old.  The letter notes that as a complication of the 
angioplasty, the wire became wedged in a very tiny obtuse 
marginal branch, not being counted as one of the 
aforementioned above.  Dr. M. F. reported that when the wire 
was removed by pulling with force, the first injection 
following this resulted in some myocardial staining.  The 
letter relates that with the next injection, the myocardial 
staining had resolved.  He stated that for this reason, the 
veteran was kept in the hospital for two days, and that three 
echocardiograms showed no evidence of any pericardial 
effusion.  He recommended postponing the operation for one 
week.  

A pathology report, dated in March 1994, reflects that 
sections from the aorta showed ulceration of the intima, a 
diffuse fibrosis with calcification, infiltration by 
lymphocytes and deposition of cholesterol.  The diagnoses 
were aneurysm, arteriosclerotic-abdominal aorta, and reactive 
hyperplasia-lymph nodes, right and left inguinal areas.  

In March 1994, he underwent abdominal aortic aneurysmectomy.  
The diagnoses were abdominal aortic aneurysm, bilateral 
iliofemoral occlusive disease, hyperlipidemia, and coronary 
artery occlusive disease.  An April 1994 treatment record 
notes that the veteran reported that he had had two episodes 
of chest pain.  The examiner stated that it might have been 
musculoskeletal.  He was also noted to have had several bouts 
of a flu-like illness.  The examiner stated that it may have 
been secondary to Pravicol.  A May 1994 record of treatment 
reflects that the veteran had reported episodes of chest 
pain.  The pain was noted to radiate down his right arm and 
on once occasion he was noted to have become pale and 
diaphoretic, according to his wife.  The examiner stated that 
he thought that the veteran was still having angina and 
recommended antianginal therapy.  Tenderness in the 
epigastrium was noted to have decreased.  His pulses were 
noted to have remained intact and equal, bilaterally.  

Social security administration records, dated in May 1994, 
show that the veteran was determined to be totally disabled.  
The records note that his impairments included aortoiliac 
disease with probable stenoses of the more distant 
vasculature, history of surgery for abdominal aortic 
aneurysms and bilateral iliofemoral stenosis, spina bifida of 
S-1, and degenerative arthritis of the sacroiliac joints.  

In a statement dated in June 1994, the veteran's private 
physician, W. M. M.D., stated that the veteran was unable to 
work due to cardio and vascular problems.  His disability was 
noted to be indefinite.  

An August 1994 letter from the veteran's private physician, 
C. R. M.D., reflects that he presented for treatment of 
elevated cholesterol.  The letter notes that he had had total 
cholesterol readings of 380, 347, 234, 302, and 341 over the 
last year.  Dr. C. R. stated that the levels were associated 
with high triglycerides ranging from 507 to 1425.  The lower 
readings on triglycerides and cholesterol were noted to be 
probably when he was on Niacin therapy, which was noted to 
have been during the previous two months.  The letter notes 
that he had been started on both Mevacor and Pravacol, which 
had made him feel like he had influenza.  The veteran was 
unable to remember whether he had been put on Gemfibrozil or 
not but thought that that also made him have gastrourinary 
sickness.  The letter notes that he had had two HDL 
determinations of 10 and 15.  LDLs were noted to have been 
impossible to calculate due to the high triglycerides.  The 
examiner reported that other laboratory tests had been 
relatively normal.  He noted that the veteran had a family 
history of coronary artery disease and that the veteran had 
been borderline hypertensive for about seven years.  

On review of systems, he had no shortness of breath, 
orthopnea, "PND" or transient ischemic attack.  On physical 
examination, his blood pressure was 160/92 in the right arm, 
140/100 in the left arm, sitting.  Fundi revealed normal 
arteries and veins.  The carotid upstrokes were normal and 
there were not carotid bruits.  The thyroid was normal size 
and lungs were noted to be clear.  The heart showed a regular 
rate and rhythm with a normal S1 S2, without any murmurs or 
gallups.  There was no abdominal aneurysm or abdominal 
bruits.  There was a left femoral bruit present and distal 
pulses were relatively intact.  There was no clubbing, 
cyanosis or edema.  

The examiner reported that the veteran was doing quite well 
after his aorto-bifem bypass and had good relief of symptoms.  
The letter notes that he still had a bruit and a very low HDL 
cholesterol, in combination with high triglycerides.  Dr. C. 
R. reported that LDL was difficult to ascertain.  He 
recommended a combination of medications, which he noted, had 
to be effectuated very carefully so as not to cause liver 
damage.  

A January 1995, letter from Jesse Brown, Secretary of VA, to 
United States Senator John D. Rockefeller, IV, conveys the 
following:

The Office of the Medical Inspector (OMI)] peer 
reviewer documented that, although patients with 
chronic back pain are difficult to manage 
clinically, vascular occlusive disease is usually 
first detected by a good history and physical 
examination.  There was no adequate history or 
physical examination in the VAMC Beckley 
outpatient records reviewed, nor in the admission 
on September 9, 1992, which was for a CT scan of 
the lower lumbar spine.  The history and physical 
examinations for the other two inpatient episodes 
of care were either scanty or only commented that 
the extremities were normal.  In addition, there 
was no documented evidence of complete diagnostic 
laboratory tests.  Although [the veteran] was not 
admitted for vascular symptoms, a thorough history 
and physical might have identified the patient's 
vascular disease, if it were present at those 
times.  

The OMI peer reviewer could not make the 
determination for the cause of his vascular 
problems.  It was judged that factors contributing 
to peripheral vascular disease in [the veteran's] 
case were smoking and an elevated cholesterol 
level, which was determined from the private 
facility's medical records.  Though it was 
documented that [the veteran] sustained an injury 
(he was "beaten up") while in the military, this 
type of aneurysm is generally not associated with 
trauma.

The review conducted by the OMI determined that 
the care provided at VAMC Beckley to [the veteran] 
was below our standards.  He did not receive 
comprehensive examinations while he was a patient 
at VAMC Beckley.  The focus, on every outpatient 
visit and all three inpatient admissions, was too 
narrow, creating less than optimal care for [the 
veteran].  

The report notes that had the veteran received a thorough 
history and physical, his vascular disease might have been 
identified, if present, at that time he received treatment at 
that VA facility.  

In his claim in this matter, received in April 1996, the 
veteran stated that as result of having not been properly 
diagnosed, his arteries became blocked, resulting in heart 
attack and an aneurysm.  He stated that his life expectancy 
had been decreased as a consequence.  

In July 1996, the veteran submitted an article entitled 
Understanding Artery Problems.  It includes information 
pertaining to lower extremity occlusion and aortic aneurysm.  

In correspondence received in August 1996, the veteran stated 
that he had not received the proper testing and medical 
treatment at the VA medical center in Beckley, and indicated 
that as a result, a total heart blockage, aneurysm on the 
aorta, cholesterol and triglycerides were not diagnosed.  He 
further stated that he was physically and mentally abused 
while at that facility.  

Lay statements submitted in May 1997 reflect reports that the 
veteran did not smoke between 1981 and 1993.  The veteran 
stated that VA's failure to diagnose and treat his peripheral 
vascular disease and chronic low back pain (elevated 
cholesterol and triglycerides, cardiovascular disease, and 
aortic aneurysm), caused him to suffer permanently and 
unnecessarily for the past 13 years.  He stated that the 
problems he developed could have been prevented with the 
proper diagnosis.  

At a personal hearing before a hearing officer at the RO in 
July 1997, the veteran testified that he received only spot 
physicals at VA medical centers.  Transcript at 2 (July 
1997).  He indicated that he was given pain pills but no 
testing.  Id.  He indicated that during the 13 years of 
treatment at VA medical centers, no diagnosis was provided.  
Id at 3.  He stated that when he went to a private physician, 
he was diagnosed with an aneurysm, and indicated that his 
heart, right and left legs were affected.  Id.  

A June 1997 report of telephone contract from William 
Mossburg, M.D. reflects the following:

[Dr. W. M.] stated that he took exception to 
reviews that we had conducted that said that [the 
veteran] did not incur any permanent injury as a 
result of the delay in treatment by VA.  He 
emphasized that hyperlipidemia and hypertension 
were never addressed.  The hyperlipidemia was 
especially severe.  He also stated that [the 
veteran] has exceptionally small circulatory 
vessels for a man.  His vessels are the size of a 
woman's vessels.  His aortic graft was only 14 ml 
when most are 20 or 21 mm.  The smallness of his 
vessels made it even more important to have 
treated the underlying processes earlier.  This 
man would have developed peripheral vascular 
disease and arteriosclerotic disease no matter 
what VA did but the untreated hypertension and 
hyperlipidemia caused all of his vascular related 
disease to progress at a much faster rate.  Add 
the small vessels, hypertension hyperlipidemia to 
a smoking history and you have a prescription for 
disaster, according to Dr. [W. M.].  He believes 
he will have more problems with peripheral 
vascular disease in the next couple of years and 
is also fairly certain that he will develop 
problems with his carotids.  He believes that the 
veteran has a less than normal life expectancy 
(77-78 years for a man his age) in the first place 
but is of the opinion that VA decreased work-life 
and life expectancy [will decrease] by about a 
decade.  Had he been appropriately treated, he may 
have lived to the upper 60s and to maybe 70 years 
of age.  Dr. [W. M.] does not expect that he will 
make it to 60 as things now stand.  He said that 
"the horse is now out of the barn" and the 
appropriate treatment that his is receiving 
presently will keep him alive by for a few years 
but there is no way to recoup the years lost via 
the lack of VA attention to his major 
cardiovascular problems for 5-7 years. 

At an August 1998 hearing before the undersigned member of 
the Board, the veteran testified that he had not received 
proper treatment at VA hospitals.  Transcript at 5 (August 
1998).  He stated that he was treated for arthritis with 
testing, to include blood test and CT scan.  Id at 5-6.  He 
indicated that when he went to his private physicians, he was 
diagnosed with an aneurysm on his aorta, that the back 
circumflex of his heart was totally blocked, and that he had 
a protruding disc, which affected his legs.  Id at 9.  The 
veteran's wife stated that in 1991 or 1992 blood tests 
revealed high lipidemia.  Id. at 11.  The veteran testified 
that the VA medical center never said anything about it or 
followed up on.  Id.  

In an April 1999 VHA opinion report, the examiner stated that 
he had reviewed the veteran's medical records.  She indicated 
that the veteran's symptoms that were present by 1987 suggest 
that his aortoiliac atherosclerosis was present at that time.  
The report notes that the exact date of his one occlusion in 
his coronary arteries could not be dated as the veteran, 
according to the records, was not symptomatic, and suffered 
no cardiac damage from it as indicated by his normal ejection 
fraction.  An ejection fraction of 60 percent was noted to be 
normal.  In addition, the examiner stated that the 
cardiologist interpreting this study felt that it showed 
normal wall motion, and thus, no evidence of previous 
myocardial infarction.  She related that the cardiac 
catheritization was considered to be the gold standard by 
which to measure heart muscle function and ejection fraction.  

The examiner stated that the delay in diagnosis the veteran's 
peripheral vascular disease delayed his revascularization of 
his peripheral vessels and thus delayed the time for 
improvement of his symptoms due to peripheral vascular 
disease.  She opined that it did not lead to additional 
subsequent disability.  The report notes that aggressive 
modification of cholesterol and lipid balance can slow the 
progression of atherosclerosis.  The examiner explained that 
the data that it actually reverses atherosclerosis, that is, 
takes blockages and makes them less severe, only became 
available in recent years, subsequent to the veteran's 
diagnosis.  She stated that even with very aggressive 
modification of lipids, the degree to which improvement in 
stenoses could occur was extremely minimal.  She therefore 
opined that the presumed VA failure to adequately treat the 
veteran from 1987 to 1993, did not aggravate his 
cardiovascular disability.  

As to additional disability, she stated that the veteran did 
not sustain a myocardial infarction, and in addition, his 
peripheral vascular disease, which was noted to be extensive, 
did not develop over the intervening six years.  She stated 
that although it was likely that it progressed to some degree 
over those six years, the presence of symptoms, which the 
veteran suggested occurred at least by 1987 or prior, 
provided evidence that the veteran's stenoses or blockages 
were already severe.  

The examiner opined that the lack of therapy at that time 
could not be quantitated in terms of important additional 
source of disability.  She stated that the records that were 
available indicated that the veteran could not be treated 
with Mevacor or Pravacol, which are among the class of drugs 
called statins.  She noted that this class was the most 
effective in lowering cholesterol and improving cholesterol 
balance.  She conveyed that these were not the only 
medications, which could be used for treatment.  In addition, 
the examiner noted that the veteran had stopped smoking 
between 1981 and 1993.  She stated that his resumption of 
smoking little cigars at that time was also an important 
contribution to the ongoing development of arthrosclerosis 
and further blockage.  

In correspondence received in August 1999, the veteran 
expressed his disagreement with the VHA opinion.  He stated 
that his blood pressure was shown to be elevated while he was 
being treated at VA medical centers from 1984 to 1993.  He 
stated that he was not treated for hypertension at the VA 
medical centers.  He added that high blood pressure also 
increased the risk for atherosclerosis, which in turn was a 
cause of cardiovascular disease.  

Criteria

In pertinent part, at the time of the United States Supreme 
Court decision in the case of Brown v. Gardner, 115 S. CT. 
552 (1994), 38 U.S.C.A. 1151 provided that when there is no 
willful misconduct by a veteran, additional disability 
resulting from VA hospitalization, medical or surgical 
treatment causing injury, or aggravation thereof, shall be 
compensated as if service connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 1151 
as encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. 1151 
with respect to the regulation's inclusion of a fault or 
accident requirement.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. 3.358 was not questioned.  See Gardner, 115 S. 
Ct. 552, 556 n.3 (1994): "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment .... VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which 1151 benefits were authorized under 
the Supreme Court's decision.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement, which was struck down by the Supreme Court.  

Under the revised 38 C.F.R. § 3.358(c)(3) (1996) compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.  

However, effective October 1, 1997, 38 U.S.C.A. 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of PL 104-204.  The purpose of the amendment 
is, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151.  In pertinent 
part, 1151 is amended as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.  

In August 1998, 38 C.F.R. §§ 3.358 and 3.380 were amended in 
light of the congressional action noted above. The new 
sections, 38 C.F.R. §§ 3.361, 23.363 (1998), were effective 
from October 1, 1997.  63 Fed. Reg. 45006-7 (1998) (to be 
codified at 38 C.F.R. 3.361 - 3.363).  However, these 
amendments apply only to claims filed on or after the 
effective date of the statute, October 1, 1997.  Since the 
appellant's appeal was pending prior to that date, it 
continues to be subject to review under the prior statutory 
language and interpretation.  VAOPGCPREC 40-97 (O.G.C. Prec. 
40-97).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U. S. C. A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the December 1996 rating decision of the reasons and bases 
for the denial of his claim.  He was further notified of this 
information in the June 1997 statement of the case and the 
August 1997 supplemental statement of the case.  The Board 
concludes that the discussions in the December 1996, as well 
as in the statement and supplemental statement of the case, 
which were all sent to the veteran, informed him of the 
information and evidence needed to substantiate the claim and 
complied with VA's notification requirements.  In addition, 
by letters dated in February 1998 and December 2001, the 
veteran was notified that he had 90 days in which to submit 
additional evidence.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The Board 
finds that there is adequate evidence of record to decide the 
claim, to include the August 1986 VA examination, April 1999 
VHA opinion, as well as the February 1994, November 1993, 
August 1994, and December.  38 C.F.R. § 3.326.  The veteran 
has not identified any available unobtained evidence that 
might aid his claims or that might be pertinent to the bases 
of the denial of the claims.  The Board notes that the 
veteran was afforded an opportunity to present evidence and 
argument in support of his claim, and did so at an RO hearing 
in July 1997, and at a hearing before the undersigned member 
of the Board in August 1998.  The actions of the Board member 
at the hearing complied with 38 C.F.R. § 3.103.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  There is sufficient evidence 
of record to decide the claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

Initially, the Board notes that post-Gardner and pre-October 
1997 version of 38 U.S.C.A. § 1151 is generally considered to 
be more favorable to appellants, since it has been 
interpreted as not requiring any "fault" by VA for a claimant 
to recover.  A claimant merely must establish that additional 
disability, resulted from VA medical treatment.  Accordingly, 
this is the version of the law, which will be applied by the 
Board.  

Under the post-Gardner and pre-October 1997 version of 38 
U.S.C.A. § 1151, a claimant merely must establish that 
additional disability resulted from VA medical treatment.  
Under the provisions of 38 U.S.C. § 1151 applicable to claims 
filed prior to October 1, 1997, benefits may be paid for 
disability or death attributable to VA's failure to diagnose 
and/or treat a preexisting condition when VA provides 
treatment or an examination.  However, disability or death 
due to a preexisting condition may be viewed as occurring "as 
a result of" the VA treatment or examination, only if a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment which probably 
would have avoided the resulting disability or death.  See VA 
OGC Prec. Op. 5-2001 (February 5, 2001).

The factual elements necessary to support a claim under 
section 1151 based on failure to diagnose or treat a 
preexisting condition may vary with the facts of each case 
and the nature of the particular injury and cause alleged by 
the claimant.  As a general matter, however, entitlement to 
benefits based on such claims would ordinarily require a 
determination that: (1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment; and (3) the veteran suffered disability 
or death which probably would have been avoided if proper 
diagnosis and treatment had been rendered.  VA OGC Prec. Op. 
5-2001 (February 5, 2001).

The record reflects that the veteran was seen on numerous 
occasion for complaints of radiating low back pain and lower 
extremity pain and cramping at the Huntington, West Virginia, 
and Beckley, West Virginia, VAMC's between 1986 and 1993.  
The record reflects that VA has established that the veteran 
was afforded deficient examinations, which neither elicited 
proper medical histories nor included thorough cardiovascular 
evaluations and/or diagnostic testing appropriate to the 
veteran's complaints.  In 1993 and 1994, the veteran sought 
private medical treatment and was subsequently diagnosed with 
peripheral vascular disease, coronary artery occlusive 
disease, bilateral iliofemoral occlusive disease, 
atherosclerosis, bilateral aortoiliac disease, 
hyperlipidemia, elevated cholesterol, low high-density 
lipoprotein, and an abdominal aortic aneurysm.  He underwent 
an abdominal aortic aneurysmectomy with aortobifemoral 
reconstruction. 

Having established that veteran received deficient treatment 
by VA, the question presented is whether the veteran has 
additional disability from the deficient treatment.  

The Board notes that the veteran has asserted that the 
absence of prompt and thorough VA treatment caused or 
accelerated the natural progression of his cardiovascular 
disabilities.  The Court has held that a lay witness is not 
capable of offering evidence involving medical knowledge such 
as causation of a particular disorder.  Espiritu v Derwinski 
2 Vet App 492, 494 (1992).  There is no indication that the 
veteran is a medical professional.  Thus, his opinion is not 
competent evidence in this matter.  The Board notes that the 
veteran has questioned the reliability of the April 1999 VHA 
opinion, in part, because it bares a title indicating that it 
pertains to a death case.  Except for the title, there is 
nothing to reflect an inaccurate history or medical 
determination.  We also note that it was Dr. W. M. who first 
addressed death by entering an opinion that there was a 
decreased life expectancy.  The opinion reflects that the 
examiner, M. H., M.D., reviewed the veteran's C-file and 
provided an opinion based on that review.  Thus, the Board 
has considered this evidence in reaching a determination in 
this matter.  

Dr. W. M.'s statement establishes that VA's medical care of 
the veteran allowed the natural progression of his 
cardiovascular disabilities to progress unchecked.  
Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001) may not be granted for disability 
resulting from the natural progression of the claimed 
disability.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.358 (2001).  

The next question is whether additional disability resulted 
from VA medical treatment.  The veteran asserts that it has.  
The veteran claims that VA's failure to diagnose and treat 
his cholesterol and triglycerides caused his arteries to 
clog, resulting in heart attack, aneurysm, mental anguish and 
decreased life expectancy.  

The evidence does not show an increase in severity of a 
disability.  The VHA opinion specifically states that 
additional disability in the veteran's case was not 
quantifiable.  While Dr. W. M. stated that the veteran's 
cardiovascular disorder progressed at faster rate than it 
would have progressed but for VA's failure to properly 
diagnose, with a resulting decreased life expectancy, he 
failed to identify a particular system that underwent 
additional disability.  Consequently, the Board finds the VHA 
opinion to be more probative.  

In reaching the determination that the veteran did not 
sustain disability or additional disability, the Board has 
considered the guidance of the District Court following the 
tort action.  It was established that there had been a 
failure to diagnose and a failure to perform types of 
testing, including identify the claudication, test blood 
levels and monitor blood pressure.  However, he suffered an 
abdominal aortic aneurysm by November 1993, three months 
before his catheterization and approximately four and a half 
months after last treated at VA.  It was noted that the 
veteran's expert had acknowledged that it would be difficult 
to separate out the veteran's numerous ailments and determine 
to what extent each impacted his ability to work.  The 
defendant's expert testified that the failure to treat had no 
significant impact on the veteran's prognosis and that he did 
not believe that anyone could give an authoritative prognosis 
based on whether or not the peripheral vascular disease had 
been treated.  The judge concluded that the veteran had 
failed to establish that the veteran sustained or that he 
will sustain any loss of earnings by reason of the failure to 
diagnose and treat the peripheral vascular disease.  It was 
also concluded that he had failed to establish to a 
reasonable degree of medical certainty that the negligence 
has any quantifiable effect on his life span.  It was also 
noted that the veteran had not been able to tolerate the 
medications commonly given from 1987 to 1993, and even with 
aggressive treatment, the lipid levels had remained high.  It 
was concluded that it had not been shown that an earlier 
course of treatment would have significantly altered the 
veteran's life span.

The decision of the District Court is not controlling.  
However, the decision of the court and the medical opinions 
contained therein are evidence that the Board shall consider.  
The Board also notes that the legal standard employed by that 
Court is different than the standard used by the Board.  See 
38 U.S.C.A. § 5107.  Regardless, the Court rejected most of 
the arguments advanced in support of the tort claim.  The 
Court and the evidence establish that the care provided by VA 
did not cause shortening of his life span or the aneurysm or 
an increase in pathology of the diseases that did exist.  

The award by the Court for inability to maintain a sexual 
relationship with his wife, his anger, frustration and 
degradation are not recognized as disability due to disease 
or injury within the meaning of 38 U.S.C.A. § 1151.  Although 
it was determined that there was enhanced pain and cramping, 
such was of limited duration, according to the Court.  
Whereas the Court could grant a tort award for a temporary 
increase in symptoms, the VA system is based on a chronic 
increase.  See Davis v. Principi, 276 F.3d 1341 (2002). 

The Board is unable to locate any authority to support the 
proposition that decreased life expectancy is tantamount to 
additional disability within the meaning of VA laws and 
regulations.  Rather, we construe the term disability used in 
38 U.S.C.A. § 1151 to have the same meaning as that term has 
in other statutes and regulations, and as previously defined 
by the Court.  In Hunt v Derwinski, 1 Vet. App. 292, the 
Court stated that "the term 'disability' means impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions."  Hunt at 296.  See also 
38 C.F.R. § 4.1.  In addition, it is established that the 
veteran's vascular disabilities were not incurred or 
aggravated as the result of VA hospitalization, medical, or 
surgical treatment.  In fact, Dr. W. M. stated specifically 
stated that the veteran would have had cardiovascular 
disability regardless of treatment by VA.  Consequently, we 
find that decrease in life expectancy when the veteran is 
alive is not additional disability for purposes of 
38 U.S.C.A. § 1151.  In regard to the severity of the 
peripheral vascular disease, Dr. W. M. implies that there was 
natural progress (although a decrease in life expectance), 
the defendant's expert at the tort action established that 
the failure to treat had no significant impact on the 
veteran's prognosis and the VHA opinion was similar in 
reasoning.  The District Court also rejected the claim of an 
increase in pathology.  The most probative evidence 
establishes that there was no increase in severity and no 
change in the prognosis of the vascular disease.  Therefore, 
following the opinion of the General Counsel, the VA failed 
to diagnose that which should have been diagnosed, but the 
veteran did not suffer disability or death which probably 
would have been avoided if proper diagnosis and treatment had 
been rendered.

As to the veteran's contention that he was physically and 
mentally abused by VA facilities, the record is negative for 
such.  Regardless, he has not identified a disability, within 
the meaning of the law as a result of his claimed abuse.  
Consequently, this contention is without merit.  

The Board does emphasize the standard for review is the non-
fault standard, rather than any element of fault or 
negligence.  However, accepting that the care provided to the 
veteran was not adequate, there must be evidence that 
establishes that he has sustained disability or additional 
disability associated with VA care.  The most probative 
evidence establishes that the veteran did not sustain 
disability or additional disability, even though his care was 
not adequate.  In summary, absent additional disability the 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 is denied.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  



ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

